Exhibit 10.2

NARA BANCORP, INC.

2007 EQUITY INCENTIVE PLAN

NOTICE OF PERFORMANCE UNIT / SHARE AWARD GRANT AND AGREEMENT

 

Name:      Unit / Share #:    Address:      Plan Name:    2007 Equity Incentive
Plan Employee ID:        

Performance [Units/ Shares] Agreement (this “Agreement”), dated as of
_____________, _____ (the “Grant Date”), between Nara Bank and/or Nara Bancorp,
Inc. (collectively the “Company”) and _________________ (the “Participant”):

This Agreement is pursuant to the terms of the Nara Bancorp, Inc. 2007 Equity
Incentive Plan (the “Plan”), a copy of which has been furnished to the
Participant and the terms of which are incorporated herein by reference. All
capitalized terms that are used in this Agreement that are not defined herein
have the meanings defined in the Plan. In the event of a conflict between the
terms of the Plan and the terms of this Agreement, the terms of the Plan shall
prevail. Also attached for your reference is a copy of the Prospectus.

Section 1. Grant of Award. The Participant is hereby granted an award of
Performance [Unit /Shares] representing XXXX shares of Common Stock of Nara
Bancorp, Inc. under the terms and conditions specified herein (the “Award”).
[Vested Performance Units will be settled in shares of Common Stock of Nara
Bancorp, Inc.]

Section 2. Vesting of Units.

2.1 Vesting Schedule. Subject to the limitations described in the Plan, units
covered by the Award (the “Performance [Units / Shares]”) shall vest based on a)
the passage of time, _______ year cliff vesting, and b) the attainment of
certain performance goals as described in the following vesting schedule. To
determine the total number of Performance [Units / Shares] you will be granted
under the Award the Company will look at the weighted vesting schedule below.
The schedule below is for the first year of vesting, or until modified by the
Company. Each year the performance criteria may be modified by the Company in
their complete discretion. Each performance criteria will be given a certain
weight. For each goal you will receive vesting credit based on goal attainment
and the weight given to each performance criteria. The Award is the maximum
number of Performance [Unit /Shares] you may be granted.

 

Performance Criteria    Weight Given

individual performance criteria

   XX%

corporate performance criteria

   XX%



--------------------------------------------------------------------------------

Section 3. Withholding of Taxes. When the Performance [Units / Shares] vest, you
will be deemed to have earned taxable income in the amount that is equal to the
Nasdaq closing selling price per share of Common Stock multiplied by the total
number of Performance [Units / Shares] which vested. The Company is required to
withhold applicable federal and state income and employment taxes for this
income. The Company may, at its option, satisfy such withholding obligation by
reducing the total number of shares of Common Stock issued to the Participant.
The reduction in the number of shares will have a fair market value equal or
slightly greater than the Company’s minimum withholding obligation. After
applying the tax withholdings from the equivalent cash value, the Company will
pay to Participant in cash any remaining amount.

 

PARTICIPANT     NARA BANCORP, INC. / NARA BANK           XXXXXXXXXXXX     Min
Kim            President and CEO       Address           Telephone or Facsimile
   